Exhibit 10.1

 

ACKNOWLEDGMENT

 

The undersigned, Bret Violette, acknowledges that on February 2, 2009, he was
provided with the attached Amended Employment and Release Agreement
(“Agreement”).  The undersigned further acknowledges that he has been advised to
consult with his attorney before entering into the attached Agreement, and that
he is being given a period of at least twenty-one (21) days (i.e., up to and
including February 23, 2009) to consider whether to accept or reject the
proposed Agreement.  The undersigned acknowledges that he has received and read
this Acknowledgment, and fully understands its meaning.

 

 

/s/ Bret Violette

 

/s/ Robin H. Chandler

Bret Violette

 

Witness

 

 

 

Date:

2/2/09

 

Date:

2-2-09

 

--------------------------------------------------------------------------------


 

AMENDED EMPLOYMENT AND RELEASE AGREEMENT

 

This Amended Employment and Release Agreement (“Agreement”) is entered into as
of this  2nd day of February, 2009 (“Execution Date”), by and between Bret
Violette (hereinafter “Employee”), and Tree.com, Inc., and its successors,
assigns, and affiliates (collectively, “Company”).

 

RECITALS

 

WHEREAS, Employee has been employed by the Company as President of Real Estate;

 

WHEREAS, Employee and Company desire to terminate the employment relationship in
an amicable and definitive manner, and the parties wish to memorialize the terms
upon which Employee’s employment with Company will end, and to otherwise resolve
all outstanding issues between them concerning Employee’s employment with
Company;

 

WHEREAS, Employee’s effective last day of employment is July 15th, 2009
(“Termination Date”); and

 

WHEREAS, Employee’s last day in the office is February 27th, 2009 (“Departure
Date”); and

 

WHEREAS, the Company, in exchange for the release provided by Employee herein,
has agreed to provide Employee with certain additional compensation and other
consideration which it is not otherwise obligated to provide.

 

AGREEMENT

 


1.              COMPENSATION.  THE COMPANY WILL PAY TO EMPLOYEE HIS WEEKLY BASE
SALARY (AS DEFINED IN THE EMPLOYMENT AGREEMENT BETWEEN EMPLOYEE AND COMPANY
DATED APRIL 11, 2007 (THE “EMPLOYMENT AGREEMENT”)), AND ANY OTHER COMPENSATION
DUE AND PAYABLE DURING THE TERM OF EMPLOYMENT THROUGH AND INCLUDING THE
TERMINATION DATE.  SUCH PAYMENTS SHALL BE MADE IN ACCORDANCE WITH THE COMPANY’S
REGULAR PAYROLL SCHEDULE, WITH THE FINAL PAYMENT THROUGH JULY 15, 2009 BEING
MADE ON OR BEFORE JULY 15, 2009.  THE COMPANY WILL ALSO PAY TO EMPLOYEE, ON OR
BEFORE JULY 15, 2009, AN AMOUNT EQUAL TO ANY ACCRUED BUT UNUSED VACATION AND
PERSONAL DAYS BALANCE.  IN ADDITION, AND WITHOUT LIMITING THE FOREGOING, UPON
THE TERMINATION DATE, COMPANY SHALL PAY EMPLOYEE THE GUARANTEED BONUS AS DEFINED
IN THE EMPLOYMENT AGREEMENT IN THE AMOUNT OF FIVE HUNDRED THOUSAND DOLLARS
($500,000) (“GUARANTEED ANNUAL BONUS PAYMENT”) ON OR BEFORE JULY 15, 2009.  IF
COMPANY FAILS TO PAY THE GUARANTEED ANNUAL BONUS PAYMENT AS SET FORTH ABOVE,
COMPANY AGREES TO PAY INTEREST AT THE LEGAL RATE SPECIFIED BY N.C. GEN. STAT.
24-1 (8% PER ANNUM) UNTIL PAID, ALONG WITH ATTORNEYS’ FEES INCURRED BY EMPLOYEE
IN COLLECTING SUCH GUARANTEED ANNUAL BONUS PAYMENT.


 


2.              EMPLOYEE BENEFITS.  SUBJECT TO THE PROVISIONS OF PARAGRAPH 3
BELOW, FROM AND AFTER THE TERMINATION DATE, EMPLOYEE SHALL NOT HAVE THE RIGHT TO
PARTICIPATE IN OR RECEIVE ANY BENEFIT UNDER ANY EMPLOYEE BENEFIT PLAN OF THE
COMPANY, ANY FRINGE BENEFIT PLAN OF THE COMPANY, OR

 

2

--------------------------------------------------------------------------------


 


ANY OTHER PLAN, POLICY OR ARRANGEMENT OF THE COMPANY PROVIDING BENEFITS TO
EMPLOYEES OF THE COMPANY GENERALLY OR INDIVIDUALLY.  NOTWITHSTANDING THE
FOREGOING, EMPLOYEE (A) SHALL CONTINUE TO BE ELIGIBLE FOR MEDICAL, DENTAL,
VISION, AND MEDICAL FLEXIBLE SPENDING ACCOUNT BENEFITS, TO THE EXTENT CURRENTLY
ENROLLED, UNTIL JULY 31, 2009, AND (B) SHALL BE ENTITLED, IF OTHERWISE ELIGIBLE,
(I) TO EXERCISE HIS RIGHT TO CONTINUED COVERAGE UNDER THE COMPANY MEDICAL
BENEFIT PLAN AS PROVIDED BY THE CONSOLIDATED OMNIBUS BUDGET RECONCILIATION ACT
OF 1986, 26 U.S.C. §§ 490B ET SEQ. (“COBRA”) (AND WITH RESPECT TO WHICH THE
COMPANY WILL PROVIDE EMPLOYEE WITH A SEPARATE NOTICE AS REQUIRED BY FEDERAL
LAW); AND (II) TO ELECT THE PAYMENT OF BENEFITS TO WHICH EMPLOYEE IS ENTITLED
UNDER ANY EMPLOYEE PENSION BENEFIT PLAN OF THE COMPANY AS PROVIDED UNDER THE
TERMS OF ANY SUCH PLAN.


 


3.               SEVERANCE BENEFITS.


 


(A)           NOTWITHSTANDING THE PROVISIONS OF PARAGRAPH 2, AS CONSIDERATION
FOR EMPLOYEE’S EXECUTION OF THIS AGREEMENT AND ASSENT TO ITS TERMS AND
CONDITIONS,


 


(I)                                    COMPANY SHALL CAUSE CERTAIN UNVESTED
TREE.COM RESTRICTED STOCK UNITS (“RSUS”) ISSUED TO EMPLOYEE BY THE COMPANY OR
COMPANY’S PREDECESSOR, IAC/INTERACTIVECORP (“IAC”), TO VEST UPON THE TERMINATION
DATE, AS SET FORTH ON EXHIBIT A, REPRESENTING ALL OF EMPLOYEE’S UNVESTED
TREE.COM RSUS.  NOTWITHSTANDING THE FOREGOING, ANY SUCH TREE.COM RSUS THAT VEST
PURSUANT TO THIS SUBSECTION (A)(I) SHALL NOT BE DISTRIBUTED TO EMPLOYEE UNTIL
THE APPLICABLE DISTRIBUTION DATE SET FORTH IN THE STOCK PLAN GOVERNING SUCH
TREE.COM RSUS; AND


 


(II)                                 COMPANY SHALL CAUSE CERTAIN UNVESTED IAC,
TICKETMASTER, INTERVAL, OR HSN (INDIVIDUALLY, “SPINCO”) RSUS ISSUED TO EMPLOYEE,
EITHER BY COMPANY OR BY IAC, TO VEST UPON THE TERMINATION DATE, AS SET FORTH ON
EXHIBIT A, REPRESENTING TWO-THIRD (2/3RDS) OF EMPLOYEE’S UNVESTED RSUS IN EACH
OF THE RESPECTIVE SPINCOS.  NOTWITHSTANDING THE FOREGOING, ANY SUCH SPINCO RSUS
THAT VEST PURSUANT TO THIS SUBSECTION (A)(II) SHALL NOT BE DISTRIBUTED TO
EMPLOYEE UNTIL THE APPLICABLE DISTRIBUTION DATE SET FORTH IN THE STOCK PLAN
GOVERNING SUCH SPINCO RSUS.


 

(b)           All payments described in subsection (a) above shall be subject to
and reduced by any and all applicable federal, state, and local withholdings or
deductions.

 


4.              ADEQUACY OF CONSIDERATION.  EMPLOYEE UNDERSTANDS THAT THE
SEVERANCE BENEFITS PROVIDED HEREUNDER BY THE COMPANY ARE DISCRETIONARY IN
NATURE, ARE NOT AN ADMISSION OF LIABILITY BY THE COMPANY, AND CONSTITUTE
ADEQUATE CONSIDERATION FOR THE AGREEMENT.


 


5.              RELEASE.  (A).  EXCEPT AS DESCRIBED BELOW, EMPLOYEE AGREES AND
COVENANTS NOT TO FILE ANY COMPLAINTS, LAWSUITS, OR CHARGES AGAINST THE COMPANY,
ITS SUBSIDIARIES, AFFILIATES, AND THEIR RESPECTIVE PARENTS, DIRECT OR INDIRECT
SUBSIDIARIES, DIVISIONS, AFFILIATES AND RELATED COMPANIES OR ENTITIES,
REGARDLESS OF ITS OR THEIR FORM OF BUSINESS ORGANIZATION, ANY PREDECESSORS,

 

3

--------------------------------------------------------------------------------


 


SUCCESSORS, JOINT VENTURES, AND PARENTS OF ANY SUCH ENTITY, AND ANY AND ALL OF
THEIR RESPECTIVE PAST OR PRESENT SHAREHOLDERS, PARTNERS, DIRECTORS, OFFICERS,
EMPLOYEES, CONSULTANTS, INDEPENDENT CONTRACTORS, TRUSTEES, ADMINISTRATORS,
INSURERS, AGENTS, ATTORNEYS, REPRESENTATIVES AND FIDUCIARIES, INCLUDING WITHOUT
LIMITATION ALL PERSONS ACTING BY, THROUGH, UNDER OR IN CONCERT WITH ANY OF THEM
(COLLECTIVELY, THE “RELEASED PARTIES”), IN ANY COURT OR ADMINISTRATIVE AGENCY,
WITH REGARD TO ANY CLAIM, DEMAND, LIABILITY OR OBLIGATION ARISING OUT OF OR
RELATED TO HIS EMPLOYMENT WITH, OR RESIGNATION FROM, THE COMPANY.  EMPLOYEE
AGREES TO RELEASE THE RELEASED PARTIES FROM ANY AND ALL CLAIMS, CHARGES,
COMPLAINTS, CAUSES OF ACTION OR DEMANDS OF WHATEVER KIND OR NATURE THAT EMPLOYEE
NOW HAS OR HAS EVER HAD AGAINST THE RELEASED PARTIES, WHETHER KNOWN OR UNKNOWN,
ARISING FROM OR RELATING TO EMPLOYEE’S EMPLOYMENT WITH OR RESIGNATION FROM THE
COMPANY, INCLUDING BUT NOT LIMITED TO:  WRONGFUL OR TORTIOUS TERMINATION;
CONSTRUCTIVE DISCHARGE; IMPLIED OR EXPRESS EMPLOYMENT CONTRACTS AND/OR ESTOPPEL;
DISCRIMINATION AND/OR RETALIATION UNDER ANY FEDERAL, STATE OR LOCAL STATUTE OR
REGULATION, SPECIFICALLY INCLUDING ANY CLAIMS EMPLOYEE MAY HAVE UNDER THE FAIR
LABOR STANDARDS ACT, THE AMERICANS WITH DISABILITIES ACT, TITLE VII OF THE CIVIL
RIGHTS ACT OF 1964, AS AMENDED, AND THE FAMILY AND MEDICAL LEAVE ACT; THE
DISCRIMINATION OR OTHER EMPLOYMENT LAWS OF THE STATE OF CALIFORNIA; ANY CLAIMS
BROUGHT UNDER ANY FEDERAL OR STATE STATUTE OR REGULATION FOR NON-PAYMENT OF
WAGES OR OTHER COMPENSATION, INCLUDING GRANTS OF STOCK OPTIONS OR ANY OTHER
EQUITY COMPENSATION; AND LIBEL, SLANDER, OR BREACH OF CONTRACT OTHER THAN THE
BREACH OF THIS AGREEMENT; PROVIDED, HOWEVER, NOTHING IN THIS AGREEMENT SHALL
PROHIBIT EMPLOYEE FROM FILING A CHARGE WITH OR PARTICIPATING IN ANY
INVESTIGATION OR PROCEEDING CONDUCTED BY THE EEOC OR A COMPARABLE STATE OR LOCAL
AGENCY.  NOTWITHSTANDING THE FOREGOING, EMPLOYEE WAIVES HIS RIGHT TO RECOVER
MONETARY DAMAGES IN ANY CHARGE, COMPLAINT OR LAWSUIT FILED BY HIM OR ANYONE ELSE
ON HIS BEHALF TO THE EXTENT SUCH CLAIM RELATES DIRECTLY OR INDIRECTLY TO
EMPLOYEE’S EMPLOYMENT WITH COMPANY.  EMPLOYEE FURTHER REPRESENTS THAT NO CLAIMS,
COMPLAINTS, CHARGES, OR OTHER PROCEEDINGS ARE PENDING IN ANY COURT,
ADMINISTRATIVE AGENCY, COMMISSION OR OTHER FORUM RELATING DIRECTLY OR INDIRECTLY
TO HIS EMPLOYMENT WITH COMPANY.


 


(B)           COMPANY AGREES TO FOREVER RELEASE, ACQUIT, AND DISCHARGE EMPLOYEE
FROM AND AGAINST ALL CLAIMS, CHARGES, COMPLAINTS, CAUSES OF ACTIONS OR DEMANDS
WHICH EXIST AS OF THE DATE OF THIS AGREEMENT THAT ARE ACTUALLY KNOWN TO THE
CHIEF EXECUTIVE OFFICER OR SENIOR VICE PRESIDENT – HUMAN RESOURCES AND THAT
ARISE OUT OR ARE RELATED TO EMPLOYEE’S EMPLOYMENT WITH THE COMPANY.


 


(C)           NOTHING CONTAINED IN THIS SECTION 5 SHALL PROHIBIT EMPLOYEE FROM
BRINGING A CLAIM TO CHALLENGE THE VALIDITY OF THE ADEA AGREEMENT IN SECTION 13
HEREIN.


 


(D)           THIS AGREEMENT SPECIFICALLY EXCLUDES CLAIMS, CHARGES, COMPLAINTS,
CAUSES OF ACTION OR DEMANDS THAT POST-DATE THE TERMINATION DATE.


 


6.               INDEMNIFICATION.  COMPANY AGREES TO DEFEND AND INDEMNIFY
EMPLOYEE AND HOLD EMPLOYEE HARMLESS FROM ALL CLAIMS, CHARGES, COMPLAINTS, CAUSES
OF ACTIONS OR DEMANDS BROUGHT BY THIRD PARTIES AGAINST EMPLOYEE ARISING OUT OF
OR RELATED TO EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, TO THE FULLEST EXTENT
PERMITTED BY THE COMPANY’S BYLAWS.

 

4

--------------------------------------------------------------------------------


 


7.              CONTINUING OBLIGATIONS.  EMPLOYEE AND COMPANY AGREE THAT THE
PROVISIONS OF THE STANDARD TERMS AND CONDITIONS TO EMPLOYEE’S EMPLOYMENT
AGREEMENT (EXCLUDING SECTION 1 OF SUCH STANDARD TERMS AND CONDITIONS) SHALL
CONTINUE TO APPLY AND ARE HEREBY INCORPORATED BY REFERENCE.  IN THE EVENT OF ANY
CONFLICT BETWEEN THE PROVISIONS OF THIS AGREEMENT AND SUCH STANDARD TERMS AND
CONDITIONS, THE PROVISIONS OF THIS AGREEMENT SHALL CONTROL.  NOTWITHSTANDING
ANYTHING TO THE CONTRARY, FOR PURPOSES OF THE THIRD PARAGRAPH OF SECTION 2(B) OF
SUCH STANDARD TERMS AND CONDITIONS, REAL ESTATE BROKER SHALL NOT BE CONSIDERED
TO HAVE A “MATERIAL INTERNET OR CALL CENTER MARKETING OPERATIONS,” UNLESS EITHER
(I) SUCH BROKER EMPLOYS FIFTEEN (15) OR MORE CALL CENTER EMPLOYEES, OR (II) SUCH
BROKER DERIVES 25% OR MORE OF ITS REVENUE FROM LEADS GENERATED BY COMPANY
SPONSORED WEBSITES.  FURTHERMORE, NOTWITHSTANDING ANYTHING TO THE CONTRARY, FOR
PURPOSES OF THE LAST SENTENCE OF THE THIRD PARAGRAPH OF SECTION 2(B) OF SUCH
STANDARD TERMS AND CONDITIONS, EMPLOYEE SHALL NOT BE PROHIBITED CREATING AN
INTERNET OR CALL CENTER MARKETING CAPABILITY, OR MANAGING OR PARTICIPATING IN
SUCH OPERATIONS, FOR AN EXISTING BROKER, PROVIDED THAT SUCH EXISTING BROKER
(I) EMPLOYS FEWER THAN FIFTEEN (15) CALL CENTER EMPLOYEES AND (II) DERIVES LESS
THAN $15 MILLION IN REVENUE DURING THE RESTRICTED PERIOD FROM COMPANY SPONSORED
WEBSITES.


 


8.              NON-DISPARAGEMENT.  EMPLOYEE COVENANTS AND AGREES THAT HE WILL
NOT KNOWINGLY MAKE CRITICAL, NEGATIVE OR DISPARAGING REMARKS ABOUT THE COMPANY,
ITS AFFILIATES, OR THEIR OFFICERS, DIRECTORS, EMPLOYEES, OR REPRESENTATIVES,
INCLUDING BUT NOT LIMITED TO COMMENTS ABOUT ANY OF THEIR PRODUCTS, SERVICES,
BUSINESS OR EMPLOYMENT PRACTICES.  COMPANY COVENANTS AND AGREES THAT IT, ITS
AFFILIATES, OR THEIR RESPECTIVE OFFICERS, DIRECTORS, EMPLOYEES, OR
REPRESENTATIVES WILL NOT KNOWINGLY MAKE CRITICAL, NEGATIVE, OR DISPARAGING
REMARKS ABOUT THE EMPLOYEE TO ANY THIRD PARTY.


 


9.              RETURN OF PROPERTY.  EMPLOYEE ACKNOWLEDGES THAT THE COMPANY HAS
RETURNED TO HIM ALL OF HIS PERSONAL EFFECTS AND PROPERTY WHICH WERE IN THE
COMPANY’S POSSESSION OR CONTROL.  EMPLOYEE FURTHER ACKNOWLEDGES AND AGREES THAT
HE HAS RETURNED OR WILL RETURN TO THE COMPANY ALL PROPERTY OF THE COMPANY
(INCLUDING, BUT NOT LIMITED TO, COMPUTERS, CELL PHONES, PAGERS, KEYS AND ACCESS
CARDS, COMPANY CREDIT CARDS, AND ALL OTHER COMPANY DOCUMENTS, RECORDS AND
EQUIPMENT) WHICH ARE IN EMPLOYEE’S POSSESSION OR CONTROL, INCLUDING ALL COPIES
AND SUMMARIES OF ANY OF THE COMPANY’S CONFIDENTIAL OR PROPRIETARY INFORMATION.


 


10.        MODIFICATION.  EMPLOYEE WARRANTS THAT NO PROMISE OR INDUCEMENT HAS
BEEN OFFERED FOR THIS AGREEMENT OTHER THAN AS SET FORTH HEREIN AND THAT THIS
AGREEMENT IS EXECUTED WITHOUT RELIANCE UPON ANY OTHER PROMISES OR
REPRESENTATIONS, ORAL OR WRITTEN.  ANY MODIFICATION OF THIS AGREEMENT MUST BE
MADE IN WRITING AND BE SIGNED BY EMPLOYEE AND THE COMPANY.


 


11.        REFERENCES.  EMPLOYEE WILL DIRECT ALL EMPLOYMENT VERIFICATION
INQUIRIES TO THE COMPANY’S SENIOR VICE PRESIDENT OF HUMAN RESOURCES.  IN
RESPONSE TO INQUIRIES REGARDING EMPLOYEE’S EMPLOYMENT WITH THE COMPANY, THE
COMPANY BY AND THROUGH ITS SPEAKING AGENT(S) AGREES TO PROVIDE ONLY THE
FOLLOWING INFORMATION: EMPLOYEE’S DATE OF HIRE, HIS POSITION(S), THE DATE HIS
EMPLOYMENT ENDED, AND RATES OF PAY.

 

5

--------------------------------------------------------------------------------



 


12.         SEVERABILITY; CHOICE OF LAW; VENUE; ENTIRE AGREEMENT.  IF ANY
PROVISION OF THIS AGREEMENT OR COMPLIANCE BY EMPLOYEE OR THE COMPANY WITH ANY
PROVISION OF THE AGREEMENT CONSTITUTES A VIOLATION OF ANY LAW, OR IS OR BECOMES
UNENFORCEABLE OR VOID, THEN SUCH PROVISION, TO THE EXTENT ONLY THAT IT IS IN
VIOLATION OF LAW, UNENFORCEABLE OR VOID, WILL BE DEEMED MODIFIED TO THE EXTENT
NECESSARY SO THAT IT IS NO LONGER IN VIOLATION OF LAW, UNENFORCEABLE OR VOID,
AND SUCH PROVISION WILL BE ENFORCED TO THE FULLEST EXTENT PERMITTED BY LAW.  IF
SUCH MODIFICATION IS NOT POSSIBLE, SUCH PROVISION, TO THE EXTENT THAT IT IS IN
VIOLATION OF LAW, UNENFORCEABLE OR VOID, WILL BE DEEMED SEVERABLE FROM THE
REMAINING PROVISIONS OF THIS AGREEMENT, WHICH PROVISIONS WILL REMAIN BINDING ON
BOTH EMPLOYEE AND THE COMPANY.  THIS AGREEMENT IS GOVERNED BY, AND CONSTRUED AND
INTERPRETED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NORTH CAROLINA, WITHOUT
REGARD TO PRINCIPLES OF CONFLICTS OF LAW.  EMPLOYEE CONSENTS TO VENUE AND
PERSONAL JURISDICTION IN NORTH CAROLINA FOR DISPUTES ARISING UNDER THIS
AGREEMENT.  EXCEPT AS EXPRESSLY PROVIDED HEREIN, THIS AGREEMENT REPRESENTS THE
ENTIRE UNDERSTANDING WITH THE PARTIES WITH RESPECT TO THE SUBJECT MATTER HEREIN,
AND THE PARTIES ACKNOWLEDGE AND AGREE THAT NO ORAL REPRESENTATIONS HAVE BEEN
MADE OR RELIED UPON BY THE PARTIES.


 


13.         ADEA CLAIMS.  EMPLOYEE HEREBY RELEASES AND DISCHARGES THE RELEASED
PARTIES FROM ANY AND ALL CLAIMS, ACTIONS AND CAUSES OF ACTION THAT HE MAY HAVE
AGAINST THE RELEASED PARTIES, AS OF THE DATE OF THE EXECUTION OF THIS AGREEMENT,
ARISING UNDER THE AGE DISCRIMINATION IN EMPLOYMENT ACT OF 1967, AS AMENDED
(“ADEA”), AND THE APPLICABLE RULES AND REGULATIONS PROMULGATED THEREUNDER. 
EMPLOYEE ACKNOWLEDGES AND UNDERSTANDS THAT ADEA IS A FEDERAL STATUTE THAT
PROHIBITS DISCRIMINATION ON THE BASIS OF AGE IN EMPLOYMENT, BENEFITS AND BENEFIT
PLANS.  EMPLOYEE SPECIFICALLY AGREES AND ACKNOWLEDGES THAT:  (A) THE RELEASE IN
THIS SECTION 13 WAS GRANTED IN EXCHANGE FOR THE RECEIPT OF CONSIDERATION THAT
EXCEEDS THE AMOUNT TO WHICH HE WOULD OTHERWISE BE ENTITLED TO RECEIVE UPON
TERMINATION OF HIS EMPLOYMENT; (B) HIS WAIVER OF RIGHTS UNDER THIS AGREEMENT IS
KNOWING AND VOLUNTARY AS REQUIRED UNDER THE OLDER WORKERS BENEFIT PROTECTION
ACT; (C) THAT HE HAS READ AND UNDERSTANDS THE TERMS OF THIS AGREEMENT; (D) HE
HAS HEREBY BEEN ADVISED IN WRITING BY THE COMPANY TO CONSULT WITH AN ATTORNEY
PRIOR TO EXECUTING THIS AGREEMENT; (E) THE COMPANY HAS GIVEN HIM A PERIOD OF UP
TO TWENTY-ONE (21) DAYS WITHIN WHICH TO CONSIDER THIS AGREEMENT, WHICH PERIOD
SHALL BE WAIVED BY EMPLOYEE’S VOLUNTARY EXECUTION PRIOR TO THE EXPIRATION OF THE
TWENTY-ONE DAY PERIOD AND THE PARTIES AGREE THAT ANY CHANGES TO THE TERMS OR
CONDITIONS OF THIS AGREEMENT (WHETHER MATERIAL OR IMMATERIAL) WILL NOT RESTART
THE RUNNING OF THE 21-DAY PERIOD; AND (F) FOLLOWING HIS EXECUTION OF THIS
AGREEMENT HE HAS SEVEN (7) DAYS IN WHICH TO REVOKE HIS RELEASE AS SET FORTH IN
THIS SECTION 133 ONLY AND THAT, IF HE CHOOSES NOT TO SO REVOKE, THE AGREEMENT IN
THIS SECTION 13 SHALL THEN BECOME EFFECTIVE AND ENFORCEABLE AND THE PAYMENT
LISTED ABOVE SHALL THEN BE MADE TO HIM IN ACCORDANCE WITH THE TERMS OF THIS
AGREEMENT.  TO CANCEL THIS AGREEMENT, EMPLOYEE UNDERSTANDS THAT HE MUST GIVE A
WRITTEN REVOCATION TO THE SENIOR VICE PRESIDENT OF HUMAN RESOURCES OF THE
COMPANY AT 11115 RUSHMORE DRIVE, CHARLOTTE, NORTH CAROLINA 28277, EITHER BY HAND
DELIVERY OR CERTIFIED MAIL WITHIN THE SEVEN-DAY PERIOD.  IF HE RESCINDS THE
AGREEMENT, IT WILL NOT BECOME EFFECTIVE OR ENFORCEABLE AND HE WILL NOT BE
ENTITLED TO ANY BENEFITS FROM THE COMPANY.


 


14.         COOPERATION AND ASSISTANCE.  EMPLOYEE AGREES TO PROVIDE THE COMPANY
WITH REASONABLE COOPERATION AND ASSISTANCE RELATED TO THE TRANSITION OF HIS JOB
DUTIES AND PROJECTS TO OTHER

 

6

--------------------------------------------------------------------------------



 


EMPLOYEES FROM THE DEPARTURE DATE THROUGH THE TERMINATION DATE, INCLUDING, BUT
NOT LIMITED TO, ASSISTANCE WITH COMPANY’S LITIGATION MATTERS.  IN DOING SO,
EMPLOYEE WILL NOT BE REQUIRED TO COME TO THE COMPANY’S OFFICES (UNLESS EMPLOYEE
AND THE COMPANY MUTUALLY AGREE TO DO SO), BUT AGREES TO MAKE HIMSELF READILY
AVAILABLE BY TELEPHONE THROUGH MARCH 31, 2009, AND THEREAFTER TO REASONABLE
TELEPHONE INQUIRIES AND OTHER FORMS OF CORRESPONDENCE FROM THE COMPANY
CONCERNING THE TRANSITION OF HIS JOB DUTIES AND PROJECTS.  EMPLOYEE AGREES TO
USE HIS BEST EFFORTS TO RESPOND TO SUCH INQUIRES WITHIN A REASONABLE PERIOD OF
TIME.


 


15.         COSTS.  THE PARTIES WILL EACH BEAR THEIR OWN COSTS, EXPERT FEES,
ATTORNEYS’ FEES AND OTHER FEES INCURRED IN CONNECTION WITH THIS AGREEMENT.


 

16.         Default.  In the event Employee has been determined by any court of
law to be default under the provisions of this Agreement Company’s obligations
under this Agreement prior to April 11, 2010, Employee shall have deemed to have
forfeited, and shall immediately reimburse Company, for the amount of any
payments paid to or due or owing to Employee pursuant to paragraph 3(a) of this
Agreement

 


16.       EMPLOYEE ACKNOWLEDGES AND AGREES THAT HE HAS CAREFULLY READ AND
VOLUNTARILY SIGNED THIS AGREEMENT, THAT HE HAS HAD AN OPPORTUNITY TO CONSULT
WITH AN ATTORNEY OF HIS CHOICE, AND THAT HE SIGNS THIS AGREEMENT WITH THE INTENT
OF RELEASING THE COMPANY, ITS AFFILIATES, SUBSIDIARIES AND THEIR RESPECTIVE
SHAREHOLDERS, DIRECTORS, OFFICERS, EMPLOYEES AND AGENTS FROM ANY AND ALL CLAIMS
TO THE EXTENT SUCH CLAIMS RELATES DIRECTLY OR INDIRECTLY TO EMPLOYEE’S
EMPLOYMENT WITH COMPANY.


 

7

--------------------------------------------------------------------------------


 

NOW, THEREFORE, Employee and Company have executed this Agreement, freely and
voluntarily, as of the date first written above.

 

 

/s/ Bret Violette

(SEAL)

Bret Violette

 

Sworn to and subscribed before me
this 2 day of February, 2009.

 

/s/ Robin H. Chandler

 

Notary Public

 

My Commission Expires:

May 4, 2010

 

 

 

TREE.COM, INC.

 

 

 

 

 

By:

/s/ Doug Lebda

 

 

 

Title:

 

 

 

(CORPORATE SEAL)

 

 

Sworn to and subscribed before me
this 2 day of February, 2009.

 

/s/ Robin H. Chandler

 

Notary Public

 

My Commission Expires:

May 4, 2010

 

 

8

--------------------------------------------------------------------------------


 

Exhibit A

 

Tree.com RSUs Vesting Pursuant to Paragraph 3(a)(i)

 

TREE

 

15,924 units

 

 

Spinco RSUs Vesting Pursuant to Paragraph 3(a)(ii)

 

IACI

 

1,111 units

HSNI

 

444 units

IILG

 

444 units

TKTM

 

444 units

 

--------------------------------------------------------------------------------